@

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 1 4 2003
Dr. Richard Cohen
Executive Director
Disabilities Rights Center, Inc.
P.O. Box 3660
Concord, New Hampshire 03302-3660
Dear Dr. Cohen:
This is in response to your letter requesting clarification from the Office of Special Education
Programs (OSEP) regarding the dissemination of standardized assessment results and other
performance indicator data to the public. In your letter you posed several questions concerning
the obligation under the Individuals with Disabilities Education Act (IDEA), or any other
authority, of the New Hampshire Department of Education to disaggregate and report to the
Secretary and the public assessment data and performance indicator data.
It is important to note that the IDEA and Title I of the Elementary and Secondary Education Act
(Title I) both have requirements for the disaggregation and reporting of assessment and
performance indicator data to the public and the Secretary. IDEA requires that States must
establish State performance goals, and these goals must include the performance of students
with disabilities on assessments, as well as dropout and graduation rates. Title I requires that
States must have an assessment system that serves as one of the primary means for
determining whether schools and districts receiving Title I funds are making adequate yearly
progress (AYP) toward enabling all students in Title I schools to reach high standards. All
students with disabilities in those schools must be included in the State assessment system,
and the scores of students with disabilities must be included in the assessment system for
purposes of public reporting and school and district accountability. Therefore, it is important that
the State's obligations under both the IDEA and Title I be understood.
In your letter you identify three overriding questions regarding performance indicator data--What
is the State's obligation to disaggregate all performance data? What is the State's obligation to
report performance indicator data to the Secretary and the public? In what manner do
assessment results and performance data have to be reported to the public? You specifically
request clarification on the requirement to disaggregate and report graduation rates, dropout
rates, and post-secondary success data.
The final regulations implementing the IDEA require the State to have on file with the Secretary
information to demonstrate that the State has established goals for the performance of children
with disabilities in the State that promote the purposes of Part B of the IDEA and are consistent,
to the maximum extent appropriate, with other goals and standards for all children established
by the State. The State must also establish performance indicators that the State will use to
assess progress toward achieving those goals that, at a minimum, address the performance of
children with disabilities on assessments, dropout rates, and graduation rates. Every two years
the State must report to the Secretary and the public on the progress of the State, and of
children with disabilities in the State, toward meeting its established goals. See 34 CFR
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Dr. Richard Cohen
§300.137. In order to comply with the reporting requirement at 34 CFR §300.137(c), the State
will have to disaggregate the data on the performance of students with disabilities within the
State from the total public school population with respect to assessments, drop-out rates and
graduation rates, and other performance goals for students with disabilities established by the
State. Also, depending on the frequency with which assessment results in general are reported
to the public, a State may need to report disaggregated performance results for students with
disabilities on assessments to the public more frequently than 34 CFR §300.137 would
otherwise require. 34 CFR §300.139.
The Title I regulations at 34 CFR §200.13 require the State to report information, in the
aggregate, on student achievement at the State, district, and school proficiency levels. These
data must also be disaggregated by racial, ethnicity, English proficiency, disability and
economically disadvantaged status, except that such disaggregation shall not be required in a
case in which the number of students in a category is insufficient to yield statistically reliable
information or the results would reveal personally identifiable information (emphasis added).
Also, Title I regulations at 34 CFR §200.19(d)(2) require the State to report information on any
other indicators, which must include graduation rates for secondary school students, used by
the State to determine the adequate yearly progress of students in achieving State academic
achievement standards disaggregated by student subgroups. Title I does not include dropout
rates as an indicator. The State would be required to meet Title I requirements for dropout rates
or other performance indicator data (e.g., post-secondary success data) established under 34
CFR §300.137, only if they are used by the State to determine AYP.
In your letter you also request clarification regarding the manner in which student assessment
and performance indicator data are required to be reported to the public. You also indicate that
the State primarily disseminates information to the public about assessment scores and other
performance indicators for all children through its website. You specifically ask what is the
obligation of the New Hampshire Department of Education to report to the public on graduation,
dropout, and post-secondary success data, whether on its website in the same or equivalent
manner as for nondisabled students or in some other fashion.
The Part B regulations at 34 CFR §300.139 require the State to make available to the public,
and report to the public with the same frequency and in the same detail as it reports on the
assessment of nondisabled children, the number of children with disabilities participating in
regular assessments and in alternate assessments if doing so would be statistically sound and
would not result in the disclosure of performance results identifiable to individual children. The
regulations implementing the IDEA do not require that graduation rate, dropout rates, or other
performance indicator data (i.e., post-secondary-success) be reported with the same frequency
and in the same detail as the State reports such data for nondisabled children. IDEA does not
address the way in which other data required by 34 CFR §300.137 are reported to the public.
Title I requires that, when the LEA publicly disseminates information through its annual report
card, the information be disseminated in an understandable and uniform format and, to the
extent practicable, provided in a language that the parents can understand. The LEA also is
required to make the information widely available through public means, such as posting on the
Internet, distribution to the media, and distribution through public agencies. Section 111 1(h). If
the State chooses its website as the means of meeting its reporting requirements under the
IDEA and Title I, it must meet the requirements outlined in 34 CFR §300.139(a) of the IDEA and
Section 1111 (h) of Title I.

Page 3 - Dr. Richard Cohen
The New Hampshire Department of Education (NHDOE) has been awarded a State
Improvement Grant as well as a General Enhancement Grant, both of which address the
improvement of the State's data collection system. We encourage you to continue your
collaborative efforts with the NHDOE. Should you have further questions concerning data
reporting in the State of New Hampshire, the following individual should be contacted:
Mr. Ralph Tilton
Education Consultant
New Hampshire Department of Education
101 Pleasant Street
Concord, NH 03301-3860
(603) 271-3741
rtilton@ed.state.nh.us
If this office can be of further assistance, please do not hesitate to contact Dale King at (202)
260-1156, or Rex Shipp at (202) 401-4061.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Dr. Mary J. Ford
............New. Hampshire Director_of Special Education

